DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims and Other Notes
Claim(s) 1–30 and 32–36 is/are pending.
Claim(s) 31 is/are canceled.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2019/0237802 A1.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Objections
Claim(s) 12 objected to because of the following informalities:
Claim 12 recites the limitation "wherein the active material particles in the anode electrode are core-shell particles each exhibits a core-shell structure." Claim 12 could recite the limitation "wherein the active material particles in the anode electrode are core-shell particles that each exhibits a core-shell structure."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–14 and 17–36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the porous core-shell particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the porous core-shell particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claim(s) 1–3, 9, 11–18, 20–23, 29, and 33–36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuchida et al. (US 2012/0094185 A1, hereinafter Tsuchida) in view of Nakabayashi et al. (US 2012/0219858 A1, hereinafter Nakabayashi).
Regarding claims 1–3 and 12–18, Tsuchida discloses a metal or metal-ion battery composition (10, [0098]), comprising:
anode (2) and cathode electrodes (1, [0098]),
wherein at least one of the anode and cathode electrodes (1, 2) includes active material particles (4, 6) comprising active material provided to store and release ions during battery operation ([0081], [0089]); and
an electrolyte (3, 5) ionically coupling the anode electrode (2) and the cathode electrode (1, [0137]),
wherein the electrolyte (3, 5) comprises a solid electrolyte (5) ionically interconnecting the active material particles (4, 6; [0137]),
wherein the solid electrolyte (5) comprises at least one inorganic solid electrolyte component (see solid electrolyte material, [0137]);
wherein the metal or metal-ion battery composition is a lithium metal or lithium-ion battery composition (see lithium ions, [0052]); and
wherein the at least one electrode (1, 2) comprises the anode electrode (2, [0051]).
Tsuchida does not explicitly disclose:
each of the active material particles including internal pores configured to accommodate volume changes of the active material during the storing and releasing of the ions;
wherein the active material particles in the anode electrode are core-shell particles;
wherein a core in each of the active material particles in the anode electrode is porous;
wherein the porous cores in the core-shell particles in the anode electrode are electrically conductive;
wherein the porous core-shell particles in the anode electrode each comprise a porous shell;
wherein a shell within at least one of the porous core-shell particles in the anode electrode comprises one or more layers; and
wherein volume changes of the active material of the active material particles during the storing and releasing of the ions exceed about 10 vol. %.
Nakabayashi discloses an active material particle (2, [0087]) including internal pores (6, [0091]) configured to accommodate volume changes of the active material (7) during storing and releasing of ions (see volume change, [0034]); wherein the active material particles (2) in an anode electrode (1) are core-shell particles (Fig. 1, [0040]); wherein a core (7) in each of the active material particles (2) in the anode electrode (1) is porous (Fig. 1, [0040]); wherein the porous cores (7) in the core-shell particles (2) in the anode electrode (1) are electrically conductive (see silicon and tin, [0037]); wherein the porous core-shell particles (2) in the anode electrode (1) each comprise a porous shell (8, [0040]); wherein a shell (8) within at least one of the porous core-shell particles (2) in the anode electrode comprises one or more layers (8, [0040]); and wherein volume changes of the active material of the active material particles during the storing and releasing of the ions exceed about 10 vol. % (see negative electrode active material, [0034]) to improve the capacity and cycle characteristics (see active material, [0034]). Tsuchida and Nakabayashi are analogous art because they are directed to lithium ion batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the anode electrode of Tsuchida with the active material particle of Nakabayashi in order to improve the capacity and cycle characteristics.
Modified Tsuchida does not explicitly disclose:
wherein at least one of the one or more layers in the shell of the at least one porous core-shell particle is deposited by chemical vapor deposition (CVD); and
wherein at least one of the one or more layers in the shell of the at least one porous core-shell particle is deposited by atomic layer deposition (ALD).
Regarding limitations recited in claims 17 and 18, which are directed to method of making a porous core-shell particle, it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP §§ 2113 and 2114.  Therefore, since the porous core-shell particle as recited in claims 17 and 18 is the same as the porous core-shell particle disclosed by Nakabayashi, as set forth above, the claims are unpatentable even though the porous core-shell particle of Nakabayashi was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding claim 9, modified Tsuchida discloses all claim limitations set forth above and further discloses a metal or metal-ion battery composition:
wherein the active material in the anode electrode comprises silicon (see Si, 0089]).
claim 11, modified Tsuchida discloses all claim limitations set forth above and further discloses a metal or metal-ion battery composition:
wherein the anode electrode (2) further comprises conductive additives in the form of carbon nanofibers, carbon nanotubes, graphene flakes, exfoliated graphite, or other types of conductive carbon particles or nanoparticles, or any combination thereof (see conducting material, [0091]).
Regarding claim 20, modified Tsuchida discloses all claim limitations set forth above and further discloses a metal or metal-ion battery composition:
wherein the at least one electrode (1, 2) is impregnated with the solid electrolyte (5, [0137]).
Regarding claim 21, modified Tsuchida discloses all claim limitations set forth above and further discloses a metal or metal-ion battery composition:
wherein the solid electrolyte impregnation into the at least one electrode (1, 2) is conducted via melt-infiltration or solution-based infiltration (see melt, [0120]).
Regarding claim 22, modified Tsuchida discloses all claim limitations set forth above and further a metal or metal-ion battery composition:
wherein the solid electrolyte (3, 5) comprises further comprises an organic electrolyte component (see polymer solid electrolyte material, [0058]).
Regarding claim 23, modified Tsuchida discloses all claim limitations set forth above and further a metal or metal-ion battery composition:
wherein the solid electrolyte (3, 5) comprises a polymer electrolyte (see polymer solid electrolyte material, [0058]).
claim 29, modified Tsuchida discloses all claim limitations set forth above and further discloses a metal or metal-ion battery composition:
wherein the active material particles in the at least one electrode are substantially spherical (see spherical shape, [0086]).
Regarding claim 33, modified Tsuchida discloses all claim limitations set forth above and further discloses a metal or metal-ion battery composition, wherein the solid electrolyte comprises:
a first solid electrolyte component (5) impregnating the at least one electrode !, 2; [0137]) and
a second solid electrolyte component (3) formed on a surface of the first solid electrolyte component (5, [0137]).
Regarding claim 34, modified Tsuchida discloses all claim limitations set forth above and further discloses a metal or metal-ion battery composition:
wherein the first (5) and second solid electrolyte components (3) comprise different types of solid inorganic electrolyte (see solid electrolyte material, [0137]).
Regarding claim 35, modified Tsuchida discloses all claim limitations set forth above and further discloses a metal or metal-ion battery composition:
wherein the first solid electrolyte component (see solid electrolyte material A, [0137]) is more hydroscopic and more ionically conductive than the second solid electrolyte component (see solid electrolyte material B, [0137]).
Regarding claim 36
wherein at least one of the first (5) and second solid electrolyte components (3) comprises a polymer solid electrolyte (see polymer solid electrolyte material, [0058]).

Claim(s) 4–8, 10, and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuchida (US 2012/0094185 A1) in view of Nakabayashi (US 2012/0219858 A1) as applied to claim(s) 1 and 3 above, and further in view of Hwang et al. (US 2010/0279172 A1, hereinafter Hwang).
Regarding claims 4–8, 10, and 32, modified Tsuchida discloses all claim limitations set forth above, but does not explicitly disclose a metal or metal-ion battery composition:
wherein the active material particles in the anode electrode each comprise a porous, electrically-conductive scaffolding matrix within which the active material is disposed,
wherein the scaffolding matrix structurally supports the active material,
the scaffolding matrix electrically interconnects the active material within the active material particles, and
the scaffolding matrix accommodates the volume changes of the active material during the storing and releasing of the ions;
wherein the scaffolding matrix in the anode comprises carbon;
wherein the scaffolding matrix in the anode comprises porous carbon;
wherein the carbon within the scaffolding matrix in the anode electrode is carbonized from an organic precursor;
wherein the organic precursor is a polymer; 
wherein the active material in the anode electrode comprises a lithium metal or a lithium metal alloy; and
wherein the active material is arranged at least in part within the internal pores.
Hwang discloses an active material particle (221) including internal pores (229a, 229b) configured to accommodate volume changes of the active material during the storing and releasing of the ions (see expanded volume, [0019]); wherein the active material particle (221) in an anode electrode (2) each comprise a porous, electrically-conductive scaffolding matrix (223) within which an active material (225) is disposed (Fig. 1, [0018]), wherein the scaffolding matrix (223) structurally supports the active material (227, [0018]), the scaffolding matrix (223) electrically interconnects the active material (225) within the active material particles (221, [0018]), and the scaffolding matrix (223) accommodates the volume changes of the active material during the storing and releasing of the ions (see expanded volume, [0019]); wherein the scaffolding matrix (223) in the anode comprises carbon (Fig. 1, [0018]); wherein the scaffolding matrix (223) in the anode comprises porous carbon (Fig. 1, [0018]); wherein the carbon within the scaffolding matrix (223) in the anode electrode (2) is carbonized from an organic precursor (see precursor, [0024]); wherein the organic precursor is a polymer (see precursor, [0024]); wherein the active material in the anode electrode comprises a lithium metal or a lithium metal alloy (see alkali metal, [0016]); and wherein the active material (227) is arranged at least in part within the internal pores (229a, 229b; [0018]) to improve the cycle-life characteristics (see lithium battery, [0007]). Tsuchida and Hwang are analogous art because they are directed to lithium ion batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the anode electrode of modified Tsuchida with the active material particle of Hwang in order to improve the cycle-life characteristics.

Claim(s) 19 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuchida (US 2012/0094185 A1) in view of Nakabayashi (US 2012/0219858 A1) as applied to claim(s) 1 and 16 above, and further in view of Chen et al. (US 2012/0164531 A1, hereinafter Chen).
Regarding claims 19 and 30, modified Tsuchida discloses all claim limitations set forth above, but does not explicitly disclose a metal or metal-ion battery composition:
wherein at least one of the one or more layers in the shell of the at least one porous core-shell particle comprises carbon; and
wherein the metal or metal-ion battery composition is configured to operate substantially stably during battery operation at or above + 60° C.
Chen discloses an active material particle (102, [0031]) including internal pores (160, [0033]) configured to accommodate volume changes of an active material during storing and releasing of ions (see volume expansion, [0033]); wherein the active material particle (102) in the anode electrode each exhibits a core-shell structure (Fig. 2, [0032]); wherein a shell (110) within at least one of the porous core-shell particles (102) in the anode electrode comprises one or more layers (Fig. 2, [0032]); wherein at least one of the one or more layers in the shell (110) of the at least one porous core-shell particle (102) comprises carbon (Fig. 2, [0032]); and wherein the metal or metal-ion battery composition is configured to operate substantially stably during battery operation at or above + 60° C (see stable capacity, [0062]) to improve the cycle life and capacity (see composite particle, [0012]). Tsuchida and Chen are analogous art because they are directed to lithium ion batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the anode electrode of .

Claim(s) 23–28 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuchida (US 2012/0094185 A1) in view of Nakabayashi (US 2012/0219858 A1) as applied to claim(s) 20 and 22 above, and further in view of Fasching et al. (US 2012/0100438 A1, hereinafter Fasching).
Regarding claims 23–28, modified Tsuchida discloses all claim limitations set forth above, but does not explicitly disclose a metal or metal-ion battery composition: 
wherein the polymer electrolyte comprises one or more of F, S and N atoms;
wherein the at least one electrode impregnated with the solid electrolyte is coated with a protective surface layer that physically separates the active material particles in the at least one electrode from the solid electrolyte;
wherein a thickness of the protective surface layer is less than about 2 microns;
wherein the thickness of the protective surface layer is less than about 1 micron; and
wherein the thickness of the protective surface layer is less than about 50 nm.
Fasching discloses an active material particle (120) including internal pores (130) configured to accommodate volume changes of an active material during storing and releasing of ions (Fig. 1, [0034]), and a protective surface layer (144) that physical separates the active material particle (120) from a solid electrolyte (140, [0046]); wherein the polymer electrolyte comprises one or more of F, S and N atoms (see solid polymer electrolytes, [0087]); wherein a thickness of the protective surface layer is less than about 2 microns (see thickness, [0035]); .

Response to Arguments
Applicant's arguments filed 04 January 2021 have been fully considered but they are not persuasive.
Applicants argue Nakabayashi in its entirety is directed exclusively to the used of volume-changing active material in combination with liquid electrolyte (P9/¶5). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Tsuchida is relied upon for teaching a solid electrolyte.
Applicants argue the combination of volume-changing active material with solid electrolyte is not a simple substitution (P9/¶3). Tsuchida discloses the active material may be a volume-changing active material (see metal active material, [0089]) or a carbon active material (see negative electrode active material, [0089]). Tsuchida does not indicate anywhere within the disclosure that the substitution between a volume-changing active material and a carbon active material is difficult for one skilled in the art. Further, Ugaji (US 2006/0216611 A1, [0061]), 
Applicants argue liquid electrolyte can accommodate active material expansion (P9/¶4). Nakabayashi is concerned with reducing stresses generated and inhibiting extension of cracks of primary particles of the negative electrode active material by suppressing volume change (see negative electrode active material, [0019]). Nakabayashi does not disclose the liquid electrolyte suppresses the volume change. Therefore, Nakabayashi does not discloses the liquid electrolyte would reduce stress or inhibit extension of cracks.
Applicants argue volume changes at a solid electrolyte interface in typical cell designs will cause cracks that lead to rapid cell failure (P9/¶4). Nakabayashi is concerned with reducing stresses generated and inhibiting extension of cracks of primary particles of the negative electrode active material by suppressing volume change (see negative electrode active material, [0019]). As Nakabayashi is concerned with suppressing volume change, one of ordinary skill in the art would reasonably expect the active material would not cause cracks that would lead to rapid cell failure.
Applicants argue the cycle life of this hypothetical arrangement would likely be quite low, as the volume-changing active material of Nakabayashi would quickly tear apart the anode-to-electrolyte interface during cycling (P10/¶2). Nakabayashi is concerned with reducing stresses generated and inhibiting extension of cracks of primary particles of the negative electrode active material by suppressing volume change (see negative electrode active material, [0019]). As Nakabayashi is concerned with suppressing volume change, one of ordinary skill in the art would 
Applicants argue the dependent claims are allowable by virtue of their dependency on claim 1 (P10/¶3, P11/¶4, P11/¶9, P12/¶3). Claim 1 is not allowable as detailed above.
Applicants argue the dependent claims recite additional subject matter that is not suggest by the cited art (P10/¶3, P11/¶4, P11/¶9, P12/¶3). The cited art discloses, teaches, and suggest the subject matter of the dependent claims as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.